Exhibit 10.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

The Employment Agreement between Northwest Natural Gas Company, an Oregon
corporation (“NNG”), and Mark S. Dodson (“Dodson”) dated December 20, 2002 (the
“Agreement”), as previously amended by an amendment dated December 14, 2006, is
hereby further amended as follows:

 

1. Section 1.1 of the Agreement is amended to read in its entirety as follows:

“1.1 Dodson’s employment shall be continued for a second five-year term by NNG
commencing January 1, 2003 and continuing through December 31, 2007 (the “Second
Term”). After the completion of the Second Term, Dodson’s employment shall
continue for an indefinite term, and he shall be an employee-at-will serving at
the pleasure of the Board of Directors.”

 

2. Except as otherwise provided herein, all other provisions of the Agreement
shall remain in full force and effect.

IT IS SO AGREED:

 

NORTHWEST NATURAL GAS COMPANY       MARK S. DODSON By:  

/s/ Richard G. Reiten

     

/s/ Mark S. Dodson

  Richard G. Reiten       Dated: September 27, 2007   Chairman of the Board    
  Dated: September 27, 2007      